Citation Nr: 0725702	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-36 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether an appeal for the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) has been 
withdrawn.

2.  Whether an appeal for the issue of entitlement to service 
connection for a left shoulder disability has been withdrawn.

3.  Entitlement to service connection for psychiatric 
disability, to include PTSD.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 until June 
1972.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.  The Board notes that during the appeal 
process the claims folder has been transferred to several ROs 
and it is currently under the jurisdiction of the Phoenix RO, 
as noted in the caption above.

In September 2006, the veteran testified during a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the Phoenix RO.  A transcript of that hearing is of record.  
The transcript of the September 2006 hearing reflects that 
the veteran expressed his desire to withdraw a claim for 
nonservice connected pension.  38 C.F.R. § 20.204 (2006).  As 
such, this issue is not for consideration in this decision.  
However, the other issues on appeal continue as is reflected 
on the title page.

A motion to advance this case on the Board's docket was 
received by the Board on June 28, 2007.  This motion was 
granted by the Board on July 27, 2007 for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

Further, in his October 2005 substantive appeal/statement in 
support of his claim, the veteran appears to be making claims 
of entitlement to service connection for liver disability and 
for total disability based on individual unemployability 
(TDIU).    The Board refers these issues back to the RO for 
appropriate action.

The issues of entitlement to service connection for a 
psychiatric disability, to include PTSD and entitlement to 
service connection for a left shoulder disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  After an October 1998 rating decision, there is no 
communication from the veteran indicating his desire to 
withdraw the appeal.

2.  The veteran did not supply express written consent to his 
representative to withdraw the appeal.


CONCLUSIONS OF LAW

1.  An appeal from an October 1998 rating decision regarding 
a claim of entitlement to service connection for PTSD has not 
been withdrawn.  38 U.S.C.A. §§ 5107, 7105(b)(2) (West 2002); 
38 C.F.R. §§ 3.102, 20.302 (2006); 38 C.F.R. § 20.204 (as in 
effective prior to April 18, 2003). 

2.  An appeal from an October 1998 rating decision regarding 
a claim of entitlement to service connection for a left 
shoulder disability has not been withdrawn.  38 U.S.C.A. 
§§ 5107, 7105(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 20.302 
(2006); 38 C.F.R. § 20.204 (as in effective prior to April 
18, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must consider whether there remains a 
pending appeal of an October 1998 rating decision, which 
denied entitlement to service connection for PTSD and a left 
shoulder disability.  The veteran timely provided notice of 
disagreement with the October 1998 rating decision and a 
statement of the case was issued in December 1999.  The 
veteran perfected the appeal when the RO received his VA Form 
9 on December 21, 1999.  He also requested a Board hearing.  

In March 2000, the RO sent the veteran a letter acknowledging 
his request for a Travel Board hearing.  The claims folder's 
includes a preprinted form, dated in March 2000, where the 
veteran checked that he no longer wanted a hearing and asked 
to have his case forwarded to the Board.  On another 
preprinted form, received in May 2000, the veteran check 
marked that he wanted to forego a hearing altogether and have 
his case sent to the Board.  He added the following 
statement, "I must check this because of my situation.  My 
situation was caused by U.S. Army and P.T.S.D."  

The next correspondence regarding the veteran's appeal, dated 
June 5, 2000, was a letter from the veteran's representative.  
This letter stated, "we wish to withdraw all issues 
pending" for the aforementioned veteran, who was identified 
by name and claim number.  The representative found it 
detrimental to pursue the appeal without the veteran, who was 
incarcerated.  It also noted that the veteran was advised 
that he could reopen the claim once "medical evidence and 
diagnos[es] are obtained."  The record also contains a 
letter from the veteran informing the RO that he cannot have 
a hearing because he was in prison.  This letter was date 
stamped as being received by the Portland RO in April 2000, 
and by the Boise RO on June 14, 2000.  Finally, the Board 
notes that the veteran, in a letter received by the Boise RO 
in November 2000, stated that he "want[ed] to be sure that 
all are aware that [his] appeal on [his] case is suppose[d] 
to be going on."

In light of the foregoing, the Board observes that the 
veteran's statements are inconsistent with the June 2000 
letter submitted by his representative indicating a desire to 
withdraw all pending issues.  The Board finds that the 
correspondences of record from the veteran indicate his 
desire to continue his appeal of the RO's denial of claims 
for service connection for PTSD and a left shoulder 
disability.  

The Board also observes that the regulation regarding the 
withdrawal of an appeal is 38 C.F.R. § 20.204.  The Board 
points out that 38 C.F.R. § 20.204 was revised in 2003.  See 
68 Fed. Reg. 13,235 (Mar. 19, 2003).  Prior to the 2003 
revision of 38 C.F.R. § 20.204, which became effective on 
April 18, 2003, a veteran's representative could not withdraw 
either a notice of disagreement or substantive appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204 (as in 
effective prior to Apr. 18, 2003).  In the present case, 
there is no indication in the claims folder that the veteran 
provided express written consent to withdraw his perfected 
appeal.  Thus, based on the foregoing and by resolving all 
doubt in favor of the veteran, the Board finds that active 
appeals exist for the veteran's claims of entitlement to 
service connection for PTSD and a left shoulder disability.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Finally, as the 
Board found that the veteran's appeal of the October 1998 
rating decision was not properly withdrawn, it notes that the 
active appeal is not an attempt to reopen a previously denied 
claim so the provisions of  38 C.F.R. § 3.156 (new and 
material evidence) do not apply.  


ORDER

An active appeal exists for the claim of entitlement to 
service connection for PTSD, and the appeal is allowed to 
this extent.

An active appeal exists for the claim of entitlement to 
service connection for a left shoulder disability, and the 
appeal is allowed to this extent.



	(CONTINUED ON NEXT PAGE)



REMAND

Having determined that the veteran's appeal was not withdrawn 
and is still an active appeal, the Board must now determine 
whether the claims of entitlement to service connection for a 
psychiatric disability, to include PTSD, and a left shoulder 
disability may be granted on the merits, de novo.  However, 
further procedural and evidentiary development of the record 
is needed prior to appellate consideration of these claims.

Procedurally, the RO last adjudicated the underlying service 
connection claims on the merits in a December 1999 statement 
of the case.  Since this last RO adjudication in 1999, new 
pertinent medical evidence has been added to the claims 
folder.  In this situation, the Board may not consider the 
merits of the claim without prejudicing the veteran.  Because 
the RO has not addressed all pertinent evidence relating to 
the issues on appeal of entitlement to service connection, 
the Board may not adjudicate the matters at present.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting where 
the Board addresses a question that has not been addressed by 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by VA.  The VCAA also provides that VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA which is necessary 
to substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

In this regard, the Board notes that the veteran appears to 
be asserting in his testimony and in a several statements of 
record, to include a December 1997 stressor statement, that 
his PTSD claim may also be based on personal assault.  If 
deemed so, correct notice should be provided as per the 
provisions of 38 C.F.R. § 3.304(f) (2006).  See also YR v. 
West, 11 Vet. App. 393, 398-99 (1998).

A review of the record demonstrates that further development 
is required in order for VA to satisfy its duty to assist 
under the VCAA.  The law holds that VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  An examination is deemed "necessary" 
if the evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A (d)(2); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), each disability must be 
viewed in relation to its history.  

Specifically, at the most recent VA examination of record in 
December 2004, the veteran was diagnosed with moderate 
degenerative joint disease of the left shoulder with chronic 
rotator cuff tendonitis.  The VA examiner did not opine 
whether the veteran's current shoulder disability was 
causally related to his active military service.  
Additionally, a VA examiner, in a report dated in August 
1998, assessed the veteran has having "chronic pain in the 
neck and left trapezius muscle started in the military."  It 
was also noted that the veteran's left shoulder has a history 
of injury and pain in the military.  The examiner also stated 
that the veteran's neck and shoulder symptoms are probably 
increased by chronic tension and/or depression.  The Board 
notes that the 1998 examination report does not indicate that 
the claims file was reviewed.  

In regard to the veteran's claim of service connection for a 
psychiatric disability, to include PTSD, the Board observes 
that the veteran has had two VA psychiatric examinations in 
July 1998 and in December 2004.  In 1998, the VA examiner 
provided an Axis I diagnosis of alcohol abuse/dependence and 
opined that the veteran did not have symptoms of agoraphobia.  
It was further noted that the veteran had "attacks" and the 
examiner noted that such attacks "do not sound like panic 
attacks" as defined by the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  Other vague symptoms were 
noted such as distressing dreams of the veteran's basic 
training experiences.  The December 2004 VA examiner provided 
an Axis I diagnosis of panic disorder with agoraphobia and 
dysthymia.  However, the examiner questioned the accuracy of 
this diagnosis based on the veteran's reports and the July 
1998 VA examination report.  The claims folder also contains 
a June 2005 VA inpatient mental health consultation record.  
At this time, a VA staff psychiatrist diagnosed the veteran 
with depressive disorder not otherwise specified.  The Board 
notes that none of the above VA examiners opined if the 
veteran's mental health diagnoses were causally related to 
his active military service.  

Based on the foregoing, the Board finds that the competent 
evidence of record is not sufficient to decide this appeal.  
As such, VA examinations to determine the etiology of the 
veteran's current left shoulder and psychiatric disabilities 
would be useful prior to further appellate adjudication of 
these claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of (1)  entitlement to service 
connection for a psychiatric disability, 
to include PTSD, and (2) entitlement to 
service connection for a left shoulder 
disability, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence 
must show to support a claim for service 
connection, the division of 
responsibility between him and VA in 
obtaining the evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per 
Dingess/Hartman.

If deemed that the veteran is claiming 
PTSD based on personal assault, correct 
notice should be provided as per the 
provisions of 38 C.F.R. § 3.304(f)(3) 
(2006).

2.  The RO must document in the claims 
folder whether any claimed service 
stressor is deemed verified by the 
record, to include on the basis of 
personal assault.  If an in-service 
personal assault is deemed verified in 
accordance with the guidance set forth in 
38 C.F.R. § 3.304(f)(3), the RO must 
clearly identify the particular records 
which are felt to provide corroboration 
of the incident.  

3.  Schedule the veteran for a VA 
examination to determine whether the 
veteran's currently diagnosed left 
shoulder disability is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) etiologically 
related to his active duty, or if any 
arthritis was demonstrated within one 
year thereafter.  A complete rationale 
for all opinions provided must be set 
forth, citing specific documentation 
where possible.  Send the claims folder 
to the examiner for review in conjunction 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  

4.  Schedule the veteran for a VA 
psychiatric examination to identify all 
current psychiatric disabilities, to 
include PTSD, and to determine whether a 
current psychiatric disorder is 
etiologically related to service.  The 
claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran, 
which has/have been deemed verified by VA 
that support the diagnosis.  The 
examination and the report thereof should 
be in accordance with DSM-IV.  

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner is 
requested to opine as to whether it is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's currently 
diagnosed mental disorder had its onset 
during service or is in any other way 
causally related to service.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and 
should include a copy of any reports.  
The medical basis of the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2006).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


